DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samanta Singhar et al (US PGPUB 2014/0269467).
Regarding claim 1, Figure 7B of Singhar discloses an electrical system, comprising:
an electrical unit, including a power source [230]
a switch assembly electrically connected to the power source [756]
an activation portion [216, 228, 752, 753, and 654] including a pulse generator electrically connected to the switch assembly [303]
wherein the activation portion includes an antenna [216]
Singhar does not explicitly disclose a controller selectively electrically connected to the power source via the switch assembly.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Singhar by using a controller in the transceiver for the purpose of implementing the transceiver, since it was well-known in the art to use a controller in a transceiver and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results. 

Regarding claim 2, Figure 7B of Singhar, as applied to claim 1, discloses wherein the electrical unit includes an electrical latch connected to the pulse generator and/or the switch assembly [752].

Regarding claim 3, Figure 7B of Singhar, as applied to claim 2, discloses wherein the controller is configured to control, at least in part, the electrical latch to (i) latch the switch assembly in an active state to provide power from the power source to the controller, and (ii) unlatch the switch assembly to electrically disconnect the controller from the power source [paragraphs 89-96].

Regarding claim 4, Figure 7B of Singhar, as applied to claim 1, discloses wherein, in an inactive state of the switch assembly, the controller does not consume power [756].
Examiner’s Note: the controller does not consume power when disconnected since it is not connected to a power source.

Regarding claim 6, Figure 7B of Singhar, as applied to claim 1, does not explicitly disclose wherein the antenna includes a plurality of antenna portions.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Singhar, as applied to claim 1, by using an antenna including a plurality of antenna portions as a matter of simple design-choice, since it was well-known in the art to construct an antenna using a plurality of antenna portions and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results. 

Allowable Subject Matter
Claims 5 and 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842